     Case 1:20-cv-01281-AWI-BAM Document 28 Filed 08/20/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    EMANUEL LEWIS BOONE,                              Case No. 1:20-cv-01281-AWI-BAM (PC)
12                       Plaintiff,                     ORDER GRANTING DEFENDANTS’
                                                        MOTION TO STAY DISCOVERY AND
13           v.                                         MODIFY DISCOVERY AND SCHEDULING
                                                        ORDER
14    TAPIA, et al.,
                                                        (ECF No. 27)
15                       Defendants.
16

17          Plaintiff Emanuel Lewis Boone (“Plaintiff”) is a state prisoner proceeding pro se and in

18   forma pauperis in this civil rights action pursuant to 42 U.S.C. § 1983. This action proceeds on

19   Plaintiff’s first amended complaint against Defendants Tapia and Felix for excessive force in

20   violation of the Eighth Amendment, Defendants Arroyo and Jimenez for failure to protect in

21   violation of the Eighth Amendment, and Defendants Tapia, Arroyo, and Jimenez for violation of

22   the Due Process Clause.

23          On August 19, 2021, Defendants filed a motion for summary judgment on the ground that

24   Plaintiff failed to exhaust his prisoner administrative remedies as required by the Prisoner

25   Litigation Reform Act, (ECF No. 26), together with a motion for a stay of the discovery and to

26   vacate the discovery and dispositive motion deadlines pending resolution of their exhaustion

27   motion for summary judgment, (ECF No. 27). Pursuant to the Court’s May 19, 2021 Discovery

28   and Scheduling Order, the deadline for the completion of all discovery is January 19, 2022, and
                                                       1
     Case 1:20-cv-01281-AWI-BAM Document 28 Filed 08/20/21 Page 2 of 3


 1   the deadline for filing all dispositive motions is March 28, 2022. (ECF No. 25.)

 2          Although Plaintiff has not had the opportunity to file a response to Defendants’ motion,

 3   the Court finds a response unnecessary. The motion is deemed submitted. Local Rule 230(l).

 4          Pursuant to Rule 16(b), a scheduling order “may be modified only for good cause and

 5   with the judge’s consent.” Fed. R. Civ. P. 16(b)(4). The “good cause” standard “primarily

 6   considers the diligence of the party seeking the amendment.” Johnson v. Mammoth Recreations,

 7   Inc., 975 F.2d 604, 609 (9th Cir. 1992). The court may modify the scheduling order “if it cannot

 8   reasonably be met despite the diligence of the party seeking the extension.” Id. If the party was

 9   not diligent, the inquiry should end. Id.

10          In their motion, Defendants argue that the pending motion for summary judgment for

11   failure to exhaust administrative remedies will potentially dispose of the entire case, the parties

12   and the Court do not require additional information to decide the motion, and the expenditure of

13   resources required to conduct merits-based discovery and prepare a motion for summary

14   judgment on the merits will be needless if the Court grants Defendants’ motion. (ECF No. 27.)

15   Defendants therefore request that the Court stay merits-based discovery and vacate the deadlines

16   for merits-based discovery and dispositive motions until the motion for summary judgment on the

17   issue of exhaustion is resolved. (Id.)

18          Having considered Defendants’ moving papers, the Court finds good cause to stay merits-

19   based discovery and vacate the discovery and dispositive motion deadlines in this action.

20   Defendants have been diligent in filing the dispositive motion, and it would be a waste of the
21   resources of the Court and the parties to require the preparation of potentially unnecessary merits-

22   based discovery or the filing of unnecessary dispositive motions.

23          However, to the extent Plaintiff has served discovery requests relating to the issue of

24   exhaustion of administrative remedies, Defendants are not relieved of their existing

25   obligation to timely respond to those requests. Given that Plaintiff has not had the opportunity

26   to respond to Defendants’ motion to modify the discovery and scheduling order, the Court finds it
27   appropriate to require Defendants to complete any outstanding discovery requests related to the

28   exhaustion issue, as required by the Court’s Discovery and Scheduling Order. Although
                                                        2
     Case 1:20-cv-01281-AWI-BAM Document 28 Filed 08/20/21 Page 3 of 3


 1   Defendants argue that no further information is needed for the Court to decide the exhaustion

 2   motion, Plaintiff may well disagree.

 3          Finally, the Court finds that Plaintiff will not be prejudiced by the relief requested, as the

 4   Court will reset the applicable deadlines, if necessary, following a ruling on the pending motion.

 5          Based on the foregoing, IT IS HEREBY ORDERED as follows:

 6      1. Defendants’ motion to stay discovery and modify discovery and scheduling order, (ECF

 7          No. 27), is GRANTED;

 8      2. All merits-based discovery is STAYED;

 9      3. The merits-based discovery and dispositive motion deadlines are VACATED; and

10      4. As necessary and appropriate, the Court will reset the deadlines following resolution of

11          the pending motion for summary judgment for failure to exhaust administrative remedies.

12
     IT IS SO ORDERED.
13

14      Dated:     August 20, 2021                             /s/ Barbara    A. McAuliffe             _
                                                        UNITED STATES MAGISTRATE JUDGE
15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        3
